Opinion issued August 29, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00707-CR
                           ———————————
         MARCOS ANTONIO OLIVARES-CALDERON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1549058


                         MEMORANDUM OPINION

      Appellant filed a notice of appeal from the trial court’s judgment signed on

July 26, 2018. On March 20, 2019, appellant filed a notice informing the Court that

the trial court granted appellant’s motion for new trial. The trial court’s docket

confirms that an order granting the motion for new trial was signed on October 1,
2018. The granting of a motion for new trial restores the case to its position before

the former trial and renders an appeal moot. See TEX. R. APP. P. 21.9(b); Douglas v.

State, No. 01-17- 00276-CR, 2017 WL 1738094, at *1 (Tex. App.—Houston [1st

Dist.] May 4, 2017, no. pet) (mem. op., not designated for publication). Because

there is no longer an appealable judgment of conviction, this Court has no

jurisdiction over the appeal. See Waller v. State, 931 S.W.2d 640, 643–44 (Tex.

App.—Dallas 1996, no pet.). After being notified that this appeal was subject to

dismissal, none of the parties to the appeal filed a response.

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Lloyd and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2